Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 30-48 have been examined and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 recites 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  30-48 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 30 recite collecting a plurality of medical history data records for a single patient from a plurality of sources, selecting from at least one of the data records a single diagnosis representing a possible medical condition of the patient, mapping a data field from one of the plurality of medical history data records to a plurality of non-identical data fields for each of the other medical history data records as a function of a predetermined correlation between the data filed and the plurality of non-identical data fields each of the data field and the plurali9ty of non-identical fields containing data associated with a predetermined medical condition, analyzing the 
The recited limitations, as drafted, under their broadest reasonable interpretation, identifying the neurological impairment based on patient’s responses and administer therapeutic treatment to the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “patient care summary record”, “medical record system” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 

The claims recite the additional element of storing the data…., which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 105, that “he following description of a general purpose computer system is provided for completeness. The disclosed systems and methods can be implemented as software, in hardware, or as a combination of software and hardware. Consequently, the disclosed system may be implemented in the environment of a computer system or other processing system. In one exemplary embodiment, the computers and devices shown in FIGS. 1-3 may be personal computers, servers or other computing system. An example of such a computer system is shown at reference number 800 in FIG. 4. In the disclosed systems, all of the elements depicted in FIGS. 1-3, for example, can execute on one or more distinct computer systems 800, to implement the various disclosed methods. The computer system 800 includes one or more processors, such as a processor 804. The processor 804 can be a special purpose or a general purpose digital signal 
The claims recite the additional element of storing the data…., which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 31-48 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


Claims 30-39, 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al (5,506,937) in view of Gropper et al (U.S. 2003/0005464) and Mansy (2002/0156398).
With respect to claim 30 Ford teaches A method for operating a medical record system, comprising: 
collecting a plurality of medical history data records for a single patient from a plurality of sources (see for example Ford column 3 lines 50-55 “such an expert systems first pass functional imaging of a patient's heart, along with certain numeric patient data, provide a patient image base 12 and a patient data base 14”); 
selecting from at least one of the data records a diagnosis code representing a possible medical condition of the patient (Ford Column 8 lines 45-50 “when the present invention is associated with an expert system, the user interface can convey the user to an appropriate point in the domain model to enable the user to begin his/her interaction with the domain model. For example, at any time during a consultation with the expert system (e.g., as shown in FIG. 3), or once the expert system has reached a diagnostic conclusion (e.g., as shown in FIG. 4), the user is offered an opportunity to get an explanation of a particular term or concept”); 
mapping a data field from one of the plurality of medical history data records to a plurality of non-identical data fields for each of the other medical history data records as a function of a predetermined correlation between the data field and the plurality of non-identical data fields, each of the data field and the plurality of non-identical data fields 
electronically analyzing the patient care summary record to identify confirming information supporting an analysis that the patient has the medical condition represented by the diagnosis code (see for example column 2 lines 37-45 “nuclear cardiology expert system, first pass functional imaging of a patient's heart, along with certain numeric patient data, are analyzed via a knowledge-based system which can 
Ford does not explicitly teach generating a confidence score that the patient can be presumed to have the medical condition represented by the diagnosis code as a function of the confirming information.
Gropper teaches a physician requiring a patient study inputs the request through the client device 316. The Web server 312 receives the request and transmits the request to the image index processor 308. The image index processor 308 retrieves the (RUID) identifiers of patient study descriptors and/or images of the requested patient studies and returns these to the user of client device 316 using either a standards-based or proprietary protocol which reads on transmitting the report limitation (Gropper paragraph 78) and “The repository 108 transmits the requested image file or manifest to the client device 116 for display using the image viewer 117” (Gropper paragraph 54) which reads on the displaying of the data.
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper at the time of invention with the motivation of 
Ford in view of Gropper does not teach a contradicting information supporting an analysis that the patient does not have the medical condition represented by the diagnosis code.
Mansy teaches determine whether the patient being examined is afflicted with a DGE condition. For example, block 116 may compare the dominant and/or average acoustic event rates calculated by blocks 110 and 112, respectively, to predetermined thresholds associated with a normal patient, who is not afflicted with DGE. If block 116 determines that one or both the dominant and average acoustic event rates are sufficiently different from the predetermined thresholds, then block 116 may generate a diagnosis indicating that the presence of a DGE condition is likely. Alternatively or additionally, block 116 may analyze the spectral content of the events calculated by block 114 to determine whether a DGE condition is present. If block 116 determines that the spectral content of the acoustic sound events includes relatively few or completely lacks long duration acoustic events, block 116 may generate a diagnosis indicating that the presence of DGE is likely. Alternatively or additionally, block 116 may use the acoustic event location information generated by block 108 to determine whether the locus of the acoustic sound events is moving in a manner consistent with a DGE condition. If block 116 determines that the locus of the acoustic sound events is moving along the long axis of the patient's stomach and pyloric region in an abnormal fashion, block 116 may generate a diagnosis indicating that the presence of a gastric motility dysfunction is likely. Still further, block 116 may combine the results of one or more of 
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper at the time of filing with Mansy with the motivation improving computational efficiency (Mansy paragraph 40). 

Claim 31 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing a frequency of appearance of the diagnosis code in the data records.
Mansy teaches the resulting acoustic event rates may then be analyzed by block 110 to determine the rate which most frequently occurs or which is most probable. The most frequent or probable rate may then be considered the dominant rate of the detected acoustic events (Mansy paragraph 42).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper at the time of filing with Mansy with the motivation improving computational efficiency (Mansy paragraph 40).

Claim 32 Ford teaches the method of claim 31. Ford does not teach wherein a plurality of said categories of confirming information are selected based on the diagnosis code under evaluation.

One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper at the time of invention with the motivation of efficiently stream it by putting the most commonly required elements or an index into the remaining elements earlier in the meta-data file (Gropper paragraph 14).

With respect to claim 33 Ford teaches the method of claim 32, wherein information in one of said categories of confirming information is weighted differently from information in another category of confirming information depending on the diagnosis code under evaluation (Ford column 5 lines 49-57 “A repertory grid is a knowledge acquisition/explanation tool comprising a grid constructed of elements identified by the expert as related to different concepts of the domain model and values which are incorporated into the grid to weight the expert's view of those elements toward one or the other of the concepts, to help explain and/or illustrate certain aspects of an expert's view of those elements and concepts”).

With respect to claim 34 Ford teaches the method of claim 33, wherein a hierarchy of relative value in determining whether the patient has the medical condition represented by the condition code is assigned to said categories of confirming information(see for example column 2 lines 37-45 “nuclear cardiology expert system, first pass functional imaging of a patient's heart, along with certain numeric patient data, 

With respect to claim 35 Ford teaches the method of claim 31, wherein available confirming information is evaluated based on predetermined clinical validation rules (Ford see for example column 2 lines 37-45).

With respect to claim 36 Ford teaches the method of claim 35, wherein available contradicting information is evaluated based on predetermined clinical validation rules (Ford see for example column 2 lines 37-45).

With respect to claim 37 Ford teaches method of claim 30, wherein said output includes a summary report identifying medical conditions that the patient can be presumed to have based on analysis of confirming information in the data records for that patient (Ford see for example column 2 lines 37-45).


Gropper teaches a study with two series of images (Gropper paragraph 48) and The importer 205 creates two elements for each image. The first element is a compressed file of the image that the importer 205 transmits to the repository 225 for storage and retrieval. The second element is a unique file identifier (i.e., identifying data) associated with the compressed image file or a manifest that references a related set of images. The importer 205 transmits the unique file identifier to the hospital information system 215 complying with, for example, the HL7 standard. Once the importer 205 generates these two elements, the importer 205 is no longer needed to retrieve the stored information (Gropper paragraph 63). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper at the time of invention with the motivation of efficiently stream it by putting the most commonly required elements or an index into the remaining elements earlier in the meta-data file (Gropper paragraph 14).

With respect to claim 39 Ford teaches the method of claim 38 further comprising generating the confidence score as a function of the number of data records that contain the diagnosis code (Ford see for example column 2 lines 37-45).



With respect to claim 42 Ford teaches the method of claim 30, wherein the confirming information includes information representing predetermined radiology results (see for example column 3 lines 50-55 “knowledge-based system driver 16 which can draw on several knowledge bases 18 (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to perform a diagnosis for the patient”).

With respect to claim 43 Ford teaches the method of claim 30, wherein the confirming information includes information representing a submission by a specialty provider (see for example Ford column 2 lines 37-45).

With respect to claim 44 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing hospital discharge diagnosis data.
Gropper teaches importer 205 transmits the unique file identifier to the hospital information system 215 complying with, for example, the HL7 standard. Once the importer 205 generates these two elements, the importer 205 is no longer needed to retrieve the stored information (Gropper paragraph 63).
.

Claims 40-41 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al (5,506,937) in view of Gropper et al (U.S. 2003/0005464) and Mansy (2002/0156398) and Kaplan (6379059).
With respect to claim 40 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing a predetermined lab test result.
Kaplan teaches storing in said hand-held computer a plurality of different types of medical data files from the group of patient identification files, doctor identification files, name and address files, medical diagnosis files, medication files, and laboratory data files (Claim 22).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 41 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing predetermined pharmacy claims or prescriptions data.


With respect to claim 45 Ford teaches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider than on other confirming information.
Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 46 Ford teaches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider and a hospital discharge diagnosis than on other confirming information.


With respect to claim 47 Ford teaches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider and a radiology result than on other confirming information. 
Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 48 Ford taches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider and a lab test than on other confirming information. Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Gropper with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626